DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not require a computer (hardware) or vehicle, but merely claim to receive data rules, data restrictions and to generate policy from the rules and restrictions, applying the policy to the rules further does not require hardware. It is suggested to identify that the process is being accomplished on a vehicle computer and data is transferred from another computer or similar amendments to show hardware is required for the invention.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The “system” claim is not to a process, machine, manufacture or composition of matter. The claimed element’s “a policy generator configured to”, “a data sharing restrictor configured to” are non-structural limitations. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling et al., (US Publication No. 2011/0276215), hereinafter “Wendling”, and further in view of Chervenka et al., (US Publication No. 2012/0001876), hereinafter “Chervenka”.

Regarding claims 1, 6 and 11, Wendling discloses
receiving a plurality of data sharing rules from automotive data sharing regulations [Wendling, paragraphs 31 and 34, In one embodiment, the configuration controller 200 interfaces with a host computing system 410 to obtain current data for storage locally in the configuration database 308; At block 504 of the configuration method 500, a set of regulatory requirements that apply, given the vehicle's current location, are identified. While in transit, a vehicle may cross national borders, state lines, and the like. Each of these jurisdictions may impose different regulatory requirements. In addition, speed limits vary depending on the location of a vehicle on a particular roadway. Using the vehicle's location, a set of applicable regulations (i.e., weight limits, speed limits, emission idling standards, lighting requirements, etc.) are identified. In particular, location data reported by the SPS satellites 110 may be used in performing a database lookup (in the configuration database 308) to identify a set of regulations that are applicable given the location of the vehicle. In this regard, the data maintained in the configuration database 308 is accessed to identify the set of applicable regulations, at block 504 and figures 4 and 5].

Wendling does not specifically disclose, however Chervenka teaches
receiving data sharing restrictions applicable to at least some of the automotive data [Chervenka, figures 3, 4 and paragraph 12, Each work vehicle may have a different security configuration or user access that is readily recognized by the terminal 16,  where multiple security configurations or user access for vehicle are possible based on an identity of the user; paragraph 41, log in identifier]; 
generating a data sharing policy based on said data sharing rules and said data sharing restrictions [Chervenka, figures 3, 4 and paragraphs 12, 41, 43]; and 
applying said data sharing policy to said automotive data to restrict one or more data consumers from accessing all or portions of said automotive data [Chervenka, figures 3, 4 and paragraphs 29-44, create user data and send data to vehicle].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for data sharing restrictions and rules with the policy of the rules and restrictions applied within the vehicle relating to different users in order to protect data related to one user from access by another user who does not have a reason to access the user’s data for security purposes.
Regarding claims 3, 8 and 13, Wendling-Chervenka further discloses
wherein said data sharing restrictions are obtained and derived from data submitted by one or more data originators [Wendling, paragraphs 31 and 34, In one embodiment, the configuration controller 200 interfaces with a host computing system 410 to obtain current data for storage locally in the configuration database 308; At block 504 of the configuration method 500, a set of regulatory requirements that apply, given the vehicle's current location, are identified. While in transit, a vehicle may cross national borders, state lines, and the like. Each of these jurisdictions may impose different regulatory requirements. In addition, speed limits vary depending on the location of a vehicle on a particular roadway. Using the vehicle's location, a set of applicable regulations (i.e., weight limits, speed limits, emission idling standards, lighting requirements, etc.) are identified. In particular, location data reported by the SPS satellites 110 may be used in performing a database lookup (in the configuration database 308) to identify a set of regulations that are applicable given the location of the vehicle. In this regard, the data maintained in the configuration database 308 is accessed to identify the set of applicable regulations, at block 504 and figures 4 and 5].

Regarding claims 4, 9 and 14, Wendling-Chervenka further discloses
wherein said automotive data sharing regulations include legislation or legal provisions [Wendling, paragraphs 31 and 34, figures 4 and 5].


Regarding claims 5, 10 and 15, Wendling-Chervenka further discloses
wherein said automotive data comprises data originating from one or more of: connected vehicles, road-bound infrastructure, and remote data repositories [Wendling, paragraphs 29-35, figures 4 and 5].

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wendling-Chervenka as applied to claims 1, 6 and 11 above, and further in view of Itzkovich et al., (US Publication No. 2020/0210896), hereinafter “Itzkovich”.

Regarding claims 2, 7 and 12, Wendling-Chervenka does not specifically disclose, however Itzkovich teaches
wherein said automotive data sharing regulations include neutral server regulations, and wherein said computer-implemented method is performed on a neutral server [Itzkovich, paragraph 20, neutral server; regulatory].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for a neutral server for data sharing in order to meet the regulations required by the countries involved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433